—Order unanimously affirmed without costs. Memorandum: Family Court properly determined that petitioner established by clear and convincing evidence that respondent abandoned her child. A child is deemed abandoned for the purpose of terminating parental rights when, “for the period of six months immediately prior to the date on which the petition [for abandonment] is filed” (Social Services Law § 384-b [4] [b]), the parent “evinces an intent to forego his or her parental rights and obligations as manifested by his or her failure to visit the child and communicate with the child or agency, although able to do so and not prevented or discouraged from doing so by the agency” (Social Services Law § 384-b [5] [a]; see, Matter of Christina W., 273 AD2d 918). Respondent failed to visit or communicate with her child during the statutory six-month period, and she communicated with petitioner, by leaving a telephone message, only once during that period. “That one isolated contact was insubstantial and does not preclude a finding of abandonment” (Matter of Elizabeth S., 275 AD2d 952, 953, lv denied 95 NY2d 769; see, Matter of Christina W., supra; Matter of Loretta Lynn W., 149 AD2d 928). (Appeal from Order of Genesee County Family Court, Graney, J. — Terminate Parental Rights.) Present— Green, J. P., Pine, Hurlbutt, Kehoe and Burns, JJ.